Cardamons, J. P. (dissenting).
The majority have reversed Special Term concluding that the plaintiff’s claim in the amount of $187.37 exceeds the Small Claims Court’s monetary jurisdiction. We disagree for several reasons.
*485First, as a matter of New York’s public policy, a money action is to be brought in the lowest court with jurisdiction sufficient to entertain it (Siegel, New York Practice, § 12, p 15). Every intendment should be in favor of sustaining the jurisdiction of the Small Claims Part of the Rochester City Court for a claim brought pro se for monetary damages. This follows since it is precisely for this reason that a Small Claims Part was created, i.e., to permit persons, without benefit of a lawyer, to assert small claims which seek solely monetary damages which in the Small Claims Part is jurisdictionally limited to $1,000 (UCCA, § 1801).
Second, relying on Federal case law the majority conclude that the "amount of future benefits” the insurer may have to pay determines the amount in controversy for jurisdictional purposes. Such conclusion fails to consider, however, the statutory mandate that gives res judicata effect only to the amount involved in the controversy, i.e., here, $187.37. The statute provides that a determination in the Small Claims Part "shall not otherwise be deemed an adjudication of any fact at issue or found therein in any other action or court” (UCCA, § 1808). Clearly, the defendant could, therefore, contest the amount plaintiff claims in Small Claims Court and, if unsuccessful, later institute a declaratory judgment action in Supreme Court to have the insurance policy declared invalid inasmuch as the plaintiff’s possible success in Small Claims Court would not be a bar. This solution preserves the public policy underlying the creation of Small Claims Court without prejudicing the insurer’s right to contest first the amount and second the validity of the policy itself. The holding of the majority places the plaintiff at an unfair disadvantage by permitting the insurer to "jack” a case out of the Small Claims Part of City Court into Supreme Court simply by interposing a claim which seeks a rescission of the policy.
Finally, the Federal case law relied upon by the majority relates primarily to situations where an insured is seeking to meet the $10,000 jurisdictional requirement necessary in a diversity case to gain access to the Federal courts. As Professor Siegel has pointed out, there is a distinction between the Federal situation in which the plaintiff will attempt to expand his claim to bring it within the monetary limits and the civil court situation. He states that it is unlikely that the plaintiff will attempt to diminish the value of his action so as to bring it within the jurisdiction of civil court (Siegel, Supplementary *486Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, CCA, § 202). On this appeal the defendant in the City Court action is attempting to enlarge the plaintiff’s claim so as to place it outside the court’s jurisdictional limits. This problem does not confront the Federal courts and the policy considerations which underlie the Federal jurisdiction decisions are dissimilar.
Even the Federal cases upholding a finding of jurisdiction, relied upon by the majority for the general rule that future benefits may be used to compute the amount in controversy when the validity of the insurance policy is at issue, are inapposite. The certainty of the insurer’s liability in the case of a life insurance policy was the deciding issue in New York Life Ins. Co. v Swift (38 F2d 175). The uncertainty of the total amount claimed by the insured and the absence of proof that the company was not subject to liability above the jurisdictional amount was the rationale in Bankers Life & Cas. Co. v Namie (341 F2d 187). Neither case has application to the facts at issue here.
For these reasons we dissent on the law and vote to affirm the order at Special Term.
Doerr and Moule, JJ., concur with Schnepp, J.; Cardamons, J. P., and Callahan, J., dissent and vote to affirm the order in an opinion by Cardamone, J. P.
Order reversed, without costs, and motion granted.